Citation Nr: 1325044	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  11-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned in April 2013; a transcript of that hearing is associated with the claims file.

The issue of entitlement and eligibility for a nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran initially filed for special monthly pension in March 2008.  In June 2008, the Veteran did not file the financial information form required by VA, and entitlement to a nonservice-connected pension was denied at that time.  The Veteran refiled his claim for a nonservice-connected pension in June 2009, but the RO adjudicated only the special monthly pension portion of that claim in the January 2010 rating decision.  This denial is the basis of the current appeal.

The rating codesheet associated with the Veteran's January 2010 rating decision notes that the Veteran is over the age of 65, that a pension was previously denied because he did not furnish financial information, and that he did not file it within one year; therefore, his pension can only be granted from the date of his new claim-June 18, 2009.  The Board notes that the Veteran's nonservice-connected evaluation for pension purposes is currently 30 percent combined.

In this case, it appears that adjudication of the special monthly pension claim was putting the proverbial cart-before-the-horse.  The Veteran filed a claim for a nonservice-connected pension with a special monthly pension for aid and attendance.  The RO, however, has only adjudicated the latter portion of that claim-the special monthly pension portion-without adjudicating the first necessary benefit entitlement-the nonservice-connected pension portion.  

The Board may not adjudicate entitlement to special monthly pension at this time because it does not appear that the RO has adjudicated the predicate issue of whether the Veteran is eligible and entitled to the necessary underlying nonservice-connected pension claim.  

Accordingly, the Board finds that the special monthly pension claim that is currently on appeal has raised the issue of entitlement and eligibility to a nonservice-connected pension, which has not been adjudicated at this time.  Thus, the special monthly pension claim is intertwined with this unadjudicated nonservice-connected pension claim.  The Board must therefore remand the special monthly pension claim at this time so that the RO may adjudicate the underlying nonservice-connected pension claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with the appropriate forms for requesting entitlement to nonservice-connected pension benefits, and request that he complete and return those forms.

The Veteran is reminded that he must provide the required information to adjudicate his claim, including any necessary financial information, and that a failure to do so may result in the denial of his claim.

2.  Thereafter, and following any indicated development, adjudicate the nonservice-connected pension claim.

3.  Thereafter, the RO/AMC should readjudicate the claim seeking entitlement to special monthly pension benefits.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  The case should not be returned to the Board until the Veteran perfects an appeal of the adjudication of the nonservice-connected pension claim, or until one year following notice to the Veteran of the adjudication concerning the nonservice-connected pension claim, whichever comes first.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


